Citation Nr: 0727725	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  07-25 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Whether attorney fees from past due benefits calculated in 
the amount of $9,143.23 based on the May 5, 2005, rating 
decision were correctly calculated.  

(The issues of the veteran's entitlement to increased 
evaluations and earlier effective dates for evaluations for 
various service connected disabilities will be the subject of 
a separate appellate decision.)


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

The veteran had active service from March 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that determined that the veteran's 
attorney was entitled to payment of attorney fees from past 
due benefits based on the May 5, 2005, rating decision and 
withheld 20 percent of the veteran's past due benefits as 
representing the maximum attorney fee payable.  

The Board observes that the record also contains subsequently 
dated attorney fee eligibility decisions in this case dated 
in September 2006 and May 2007.  However, the veteran's 
attorney has not expressed disagreement with either of those 
decisions, and as such, the Board will not address the RO's 
determination in either of those decisions.  


FINDINGS OF FACT

1.  The April 2001 fee agreement between the veteran and his 
attorney met the basic statutory and regulatory requirements 
for payment of attorney fees from past due benefits.

2.  In December 2002, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's December 2002 
decision and returned to the case to the Board for further 
adjudication.  

3.  A BVA decision dated in October 2003 granted service 
connection for post-traumatic stress disorder and returned 
other issues then on appeal to the RO for additional 
development.

4.  A rating decision dated in January 2004 effectuated the 
Board's October 2003 decision, but did not result in past due 
benefits being paid to the veteran based on that decision.  

5.  A rating decision dated May 5, 2005, increased the 
evaluation for the veteran's service-connected psychiatric 
disability from 30 percent to 100 percent, resulting in past 
due benefits being paid to the veteran, and the RO withheld 
20 percent of past due benefits awarded, calculated in the 
amount of $9,143.23 as representing the maximum attorney fees 
payable.  


CONCLUSION OF LAW

Attorney fees from past due benefits calculated in the amount 
of $9,143.23 based on the May 5, 2005, rating decision were 
correctly calculated and the requirements for additional 
attorney fees based on the May 2005 rating decision have not 
been met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to ensure that 
the VA's "duty to notify" and "duty to assist" obligations 
have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this regard, the Board 
observes that the veteran and his attorney do not appear to 
have been provided notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) in 
connection with this appeal.  However, the Board finds that 
it is the law, and not the evidence that is dispositive in 
this case and as such, notice is not required in this case.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC5-2004 (June 23, 2004).  The Court has also held 
that where the law, and not the underlying facts or the 
development of the fact are dispositive in a matter the 
Veterans Claims Assistance Act can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 434 (2005).  

The Board's review discloses that this case involves the 
application of the VA's law and regulation pertaining to the 
payment of attorney fees from past due benefits to the 
undisputed facts set forth below.  No amount of notice or 
assistance provided to the veteran or his attorney would 
change the result.  Significantly in this case, the Board 
also observes that subsequent attorney fee eligibility 
decisions by the RO dated in September 2006 and May 2007 have 
effectively rendered any disagreement the veteran's attorney 
had with the RO's March 2006 attorney fee eligibility 
decision moot by virtue of the additional attorney fees 
payable from past due benefits as reflected in the September 
2006 and May 2007 attorney fee eligibility decisions.  
Therefore, the Board will proceed with the decision with 
respect to this matter.

As indicated above, the basic facts in this case do not 
appear to be in dispute.  Rather, the veteran's attorney 
contends that the RO has incorrectly applied VA laws and 
regulations pertaining to the ending date for the award of 
benefits to the veteran based on the May 5, 2005, rating 
decision, the first decision which awarded past due benefits 
to the veteran and upon which the attorney's past due 
benefits were calculated.  The RO's position is that the 
ending effective date of the award is the date of the 
decision, May 5, 2005, while the veteran's attorney contends 
that the date should be February 17, 2006, the date the 
veteran was notified of the May 2005 rating decision.  The 
veteran's attorney makes reference to 38 U.S.C.A. § 5104(a) 
and 38 C.F.R. § 3.103(a) [sic 3.104(a)] for the proposition 
that a decision of the RO shall be final and binding at the 
time the VA issues written notification in accordance with 
38 U.S.C.A. § 5104.

By way of background, a December 2002 Order from the Court 
vacated and returned the Board's December 2000 decision for 
further adjudication.  A Board decision dated in October 2003 
subsequently granted service connection for post-traumatic 
stress disorder and returned two other claims then on appeal 
to the RO for additional development.  A rating decision 
dated in January 2004 then effectuated the Board's decision 
granting service connection for PTSD and included that 
disability with the veteran's already service-connected 
dysthymia with generalized anxiety disorder.  The veteran's 
evaluation for his service-connected psychiatric disability 
remained unchanged at 30 percent.  After receiving additional 
evidence and an application from the veteran for increased 
compensation based on unemployability, a May 5, 2005, rating 
decision increased the evaluation for the veteran's PTSD from 
30 percent to 100 percent effective April 5, 2002.  The 
veteran was notified of that decision and of its appellate 
rights with respect to that decision by a letter from the RO 
dated February 17, 2006.  

The RO promulgated an attorney fee eligibility decision in 
March 2006 which found that the May 5, 2005, rating decision 
resulted in past due benefits being awarded to the veteran 
for the period of time between April 5, 2002 and May 5, 2005, 
in the amount of $45,716.17, and that 20 percent of that 
amount, $9,143.23 represented attorney fees due to the 
veteran's attorney.  At this point, the veteran's attorney 
expressed disagreement with the ending date of the award 
asserting that it should be February 17, 2006, the date the 
veteran was notified of the May 2005 rating decision, for 
purposes of calculating past due benefits and his entitlement 
to 20 percent of that award.  

Thereafter, a rating decision dated May 10, 2006, identified 
clear and unmistakable error in the May 5, 2005, rating 
decision in failing to grant entitlement to special monthly 
compensation at the statutory housebound rate under 
38 U.S.C.A. § 1114(s) effective April 5, 2002.  Based on that 
decision, the RO promulgated an additional attorney fee 
eligibility decision in September 2006.  That decision 
determined that there were past due benefits due and payable 
to the veteran between April 5, 2006, and May 10, 2006, which 
were calculated in the amount of $12,959.50, and at 
20 percent of that amount, $2,591.90, represented the amount 
of attorney fees payable to the veteran's attorney.  Letters 
to the veteran and his attorney dated in September 2006 
explained this award and the payment of attorney fees.  

Later during the course of this appeal, a rating decision 
dated February 26, 2007, resulted in additional past due 
benefits being payable to the veteran.  A May 2007 attorney 
fee eligibility decision found that the veteran was entitled 
to past due benefits for increased evaluations granted by a 
February 2007 rating decision, in particular, a total 
evaluation based on individual unemployability from 
January 8, 1998, to April 5, 2002, at which time, as 
indicated above, the veteran had previously been granted a 
100 percent evaluation for his PTSD from April 5, 2002.  The 
May 2007 attorney fee eligibility decision found that 
100 percent of the past due benefits was calculated at 
$60,220 for the period of time between January 8, 1998, and 
February 26, 2007, the date of the RO rating decision, and 
that 20 percent of this amount, $12,044, represented the 
amount of attorney fees payable to the veteran's attorney 
based on this award. 

At this point, the Board notes that the attorney's initial 
contention that the effective date of his award should be the 
date the veteran was notified of the May 5, 2005, rating 
decision on February 17, 2006, has effectively been rendered 
moot by the subsequent attorney fee decision.  The record 
reflects that the veteran's attorney has been awarded 
attorney fees based on the veteran's award of a total 
evaluation based on individual unemployability from January 
8, 1998, with a later awarded 100 percent schedular 
evaluation for PTSD, through the date of the February 26, 
2007, rating decision.  Nevertheless, the attorney's argument 
that the ending date of the award of past due benefits for 
purposes of calculating those benefits should be the date of 
the notice of the decision rather than the date of the rating 
decision remains to be addressed.  However, the Board finds 
that the veteran's attorney is not correct and that the RO's 
determination was  correct that the ending date of the award 
was May 5, 2005, for purposes of calculating past due 
benefits.  

The veteran's attorney cites to 38 U.S.C.A. § 5104 in support 
of his position.  However, that statute provides that the VA 
shall, "on a timely basis, provide to the claimant (and to 
the claimant's representative), notice of such decision."  
And while 38 C.F.R. § 3.104(a) does speak to the finality of 
a VA decision based on the evidence on file at the time the 
VA issues "written notification" that notice is to be in 
accordance with 38 U.S.C.A. § 5104, or notice "on a timely 
basis."  Suffice it to simply point out that the veteran's 
attorney was not a claimant awarded benefits by virtue of the 
May 5, 2005, rating decision, and the provisions cited by the 
veteran's attorney relate to notice and due process 
obligations to a claimant for VA benefits and begins the time 
within which the claimant can initiate an appeal of that 
decision.  

The appellant's claim to VA benefits, on the other hand, is 
governed by 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609.  Under 
that statute, 38 C.F.R. § 5904(d)(3) specifically provides 
that to the extent that past due benefits are awarded in any 
proceeding, in no event may the VA withhold for the purpose 
of such payment any portion of benefits payable for a period 
after the date of the final decision of the Secretary, the 
BVA or the Court making, or ordering the making of, an award.  
In addition, 38 C.F.R. § 20.609(h)(3) defines "past due 
benefits" as a nonrecurring payment resulting from a benefit, 
or benefits granted on appeal or awarded on the basis of a 
claim reopened after denial by the BVA, or the lump sum 
payment which represents the total amount of recurring cash 
payments which accrued between the effective date of the 
award, as determined by applicable laws and regulations, "and 
the date of the grant of the benefit by the agency of 
original jurisdiction, the Board of Veterans' Appeals or an 
appellate court.  

Therefore the Board finds that the veteran's attorney was not 
entitled to a later effective date beyond May 5, 2005, the 
date of the May 2005 rating decision, for purposes of 
calculating past due benefits.  The statutory and regulatory 
scheme governing the award of attorney fees from past due 
benefits specifically provides that the date of the decision 
making the award or the date ordering the making of the award 
is the ending date for calculating the veteran's award of 
past due benefits and ultimately the amount of attorney fees 
awarded to the attorney.  In this case, that date was May 5, 
2005, the date of the rating decision that resulted in past 
due benefits being awarded to the veteran.  Accordingly, the 
Board concludes that attorney fees awarded based on the May 
5, 2005 rating decision were correctly calculated in the 
amount of $9,143.23.


ORDER

Attorney fees from past due benefits calculated in the amount 
of $9,143.23 based on the May 5, 2005, rating decision were 
correctly calculated, and the benefit sought on appeal is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


